DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

1.       The present application is being examined under the pre-AIA  first to invent provisions. 
                                                 Priority
2.      The claimed subject matter of the instant application claims subject matter first present in application 11/713,116 thereby having a priority date of 11-3-2006.

  				     Double Patenting 
3.	A rejection based on double patenting of the "same invention" type finds its support in the language of 35 U.S.C. 101 which states that "whoever invents or discovers any new and useful process ... may obtain a patent therefor ..."  (Emphasis added).  Thus, the term "same invention," in this context, means an invention drawn to identical subject matter.  See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957); and In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970).

4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

5.	Claims 1-6, 8-13, and 15-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,650,863. Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-6, 8-13, and 15-20 of the application is merely broader in scope than patented claims 1-20 and therefore an obvious variant. 


6.	Claims 1-6, 8-13, and 15-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,192,587. Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-6, 8-13, and 15-20 of the application is merely broader in scope than patented claims 1-20 and therefore an obvious variant. 

7.	Claims 1-6, 8-13, and 15-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,653,120. Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-6, 8-13, and 15-20 of the application is merely broader in scope than patented claims 1-20 and therefore an obvious variant. 
 
8.	Claims 1-6, 8-13, and 15-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,330,723. Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-6, 8-13, and 15-20 of the application is merely broader in scope than patented claims 1-20 and therefore an obvious variant. 
 

9.	Claims 1-6, 8-13, and 15-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 8-20 of U.S. Patent No. 8,141,111. Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-6, 8-13, and 15-20 of the application is merely broader in scope than patented claims 8-20 and therefore an obvious variant. 
 
10.	Claims 1-6, 8-13, and 15-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,153,614. Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-6, 8-13, and 15-20 of the application is merely broader in scope than patented claims 1-20 and therefore an obvious variant. 

Contact
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ricky Chin whose telephone number is 571-270-3753. The examiner can normally be reached on M-F 8:30-6:00.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982. The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306. 
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	

/Ricky Chin/
Primary Examiner 
AU 2423
(571) 270-3753
Ricky.Chin@uspto.gov